Citation Nr: 1331267	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  07-34 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected low back disability and/or radiculopathy in the left lower extremity.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected low back disability and/or radiculopathy in the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1976 to March 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In November 2010 and in August 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In September 2011, the case was remanded for additional development.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

As an initial matter, the Board notes that the Veteran did not receive notice of the disability rating and effective date criteria for his claim for a left hip disability; this notice should be provided on remand.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  (He did receive notice of such criteria in September 2008 for his claim for a left knee disability.)

In its September 2011 remand, the Board instructed the RO to arrange for the Veteran to be examined by a neurosurgeon (as recommended by the VHA expert in August 2011) to determine the nature and likely etiology of the Veteran's left hip and left knee disabilities.  Pursuant to this instruction, the Veteran underwent a VA examination for his left hip and left knee in November 2011.  However, the physician who conducted this November 2011 examination and rendered the requested opinions (to include in an August 2012 addendum) was a staff physician in the field of Primary Care certified in Internal Medicine, not a neurosurgeon as had been requested.  Therefore, on remand, the RO must arrange for the Veteran to be examined by a neurosurgeon in accordance with the September 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements, to specifically include furnishing notice to the Veteran informing him of the disability rating and effective date criteria for his claim for a left hip disability.

2.  The RO should arrange for the Veteran  to be examined by a neurosurgeon to ascertain the nature and likely etiology of his left hip and left knee disabilities.  The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination, giving particular attention to postservice treatment records, the lay statements of record (to include the Veteran's May 2010 Travel Board hearing testimony), and the various medical opinions already of record.  Based on review of the record and examination of the Veteran (to include any further diagnostic testing that may be deemed necessary, such as an EMG to determine whether he has radiculitis), the examiner must provide opinions that respond to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's left hip disability was either caused or aggravated by (increased in severity due to) his service-connected low back disability and/or radiculopathy in the left lower extremity?  If the opinion is that the left hip disability was not caused, but was aggravated, by the service-connected low back disability and/or radiculopathy, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

(b)  Is it at least as likely as not (a 50% or better probability) that the Veteran's left knee disability was either caused or aggravated by (increased in severity due to) his service-connected low back disability and/or radiculopathy in the left lower extremity?  If the opinion is that the left knee disability was not caused, but was aggravated, by the service-connected low back disability and/or radiculopathy, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

The examiner must explain the rationale for all opinions provided, citing to supporting clinical data, as appropriate.  The examiner must also comment on the opinions already of record.

3.  The RO should ensure that all development sought is completed (as specifically instructed), arrange for any further development suggested by additional evidence received, and then review the record and readjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

